Citation Nr: 0704018	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1968 until March 
1972, with more than two months of additional service.  His 
DD Form 214 reflects receipt of the combat infantry badge 
(CIB).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

Claims of entitlement to service connection for back and left 
knee disabilities were initially denied by the RO in June 
1972.  The veteran did not appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.  The veteran requested 
on multiple occasions, most recently in October 2001, that 
his appeal be reopened.  In an October 2002 rating action, 
the RO confirmed the previous denial of service connection.  
The veteran disagreed with that determination and initiated 
an appeal.  The matters came before the Board in November 
2004.  Given the procedural history as outlined above, the 
issue for consideration was whether new and material evidence 
had been received to reopen the claim.  The Board determined 
that the claims file did contain new and material evidence, 
and the claims were reopened.  The Board then remanded the 
issues for additional development prior to adjudication on 
the merits.  

The matters again returned to the Board in August 2005.  At 
that time, both issues were denied.  However, this decision 
was subsequently vacated in a January 2007 Board order.  In 
vacating the prior decision, the Board in January 2007 noted 
that the veteran had submitted a request for a hearing before 
a Veteran's Law Judge.  While the request was received by the 
RO in June 2005, it did not reach the Board until after the 
adverse decision was rendered.  

A hearing before the undersigned was conducted in September 
2006.  Having accomplished this, the matters are now ready 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed back disability is causally 
related to active service.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed left knee disability is 
causally related to active service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
residuals of a back injury, as well as for a left knee 
disability.  Specifically, he contends that such disabilities 
arose as a result of his parachuting activities during active 
service.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of arthritis of the back or left knee within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination dated in February 2005 contains diagnoses of 
"subjective complaints of chronic lumbosacral back strain" 
and "subjective complaints of chronic left knee 
osteoarthritis."  While the examiner emphasized that the 
complaints were subjective, other evidence of record 
objectively indicates current disability of the back and left 
knee.  Indeed, lumbosacral strain was diagnosed at an earlier 
VA examination in September 2002 and x-rays taken at that 
time indicated mild disc space narrowing.  The September 2002 
VA examination also contained an impression of left knee 
sprain, with x-rays demonstrating mild joint space narrowing.  
Based on all of the above, the evidence is found to be at 
least in equipoise as to the question of whether the veteran 
has current back and left knee disabilities and doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the first 
element of a service connection claim has been satisfied.  
However, the remaining elements of a service connection claim 
have not been met, as will be discussed below.  

A review of the service medical records reveals complaints in 
August 1969 of left knee injury that occurred while jumping.  
X-rays were negative.  Follow-up treatment was noted later 
that month.  Subsequent service medical records do not 
reflect complaints or treatment referable to the left knee.  

The service medical records also show treatment for low back 
strain from February 1971 through April 1971.  A physical 
profile record dated in April 1971 revealed that the veteran 
was restricted from crawling, stooping, running, jumping, 
prolonged sitting and marching.  He was also instructed not 
to engage in strenuous activity or parachuting.  However, the 
service medical records do not reveal any treatment or 
complaints regarding the low back following April 1971.  

Therefore, while the service medical records show treatment 
for an acute and transitory left knee injury in August 1969, 
and for an acute and transitory back condition between 
February 1971 and April 1971, such records do not demonstrate 
that any chronic disability of the back or left knee was 
incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
current back and left knee problems are causally related to 
active service, for the reasons discussed below.  

The post-service evidence here includes various lay 
statements addressing the veteran's state of disability 
following service.  For example, in a July 2002 statement, J. 
S., who had been the veteran's supervisor from approximately 
1981 to 1984, recalled that the veteran had occasional 
difficulty walking.  He had also observed the veteran to 
stretch out on several chairs in the break room.  However, he 
does not state that such limitations were due to back or left 
leg disabilities.  Indeed, he remarked that the veteran was 
never on any leave restrictions that would have necessitated 
a statement from a medical source.  

In another lay statement, dated in July 2005, S. L. C. stated 
that she had met the veteran in the late 1970s or early 1980s 
and observed him to walk drooped forward.  She stated that it 
appeared from his gait that he had hip problems.  She did not 
make any mention of back or left knee problems experienced by 
the veteran.  

A January 2005 letter submitted by W. M. S. indicated that 
the veteran walked with a limp back in 1972.  According to W. 
M. S., the veteran stated that he had hurt his leg while 
parachuting during active service.  However, neither the 
veteran nor W. M. S. have been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board will now consider the post-service medical evidence 
of record.  Such evidence does not demonstrate any objective 
findings referable to low back or left knee disabilities 
until 2001.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, no competent evidence of 
record causally relates the currently diagnosed low back and 
left knee disabilities to active duty.  In fact, the VA 
examiner in September 2002 stated that the current 
disabilities were less likely than not related to injuries 
sustained in service.  The examiner commented that the 
current x-ray findings were consistent with normal wear and 
tear of a 350 pound man.  Furthermore, upon subsequent VA 
examination in February 2005, the VA examiner opined that it 
was not at least as likely as not that the veteran's current 
lumbar and left knee disabilities were related to military 
service.  He observed that the in-service treatment involved 
musculoligamentous injuries that would be self-limiting in 
nature and would not be expected to produce the types of 
long-term changes of which the veteran was currently 
complaining.  

The Board acknowledges a February 2005 communication from the 
veteran, in which he stated that the VA examiners did not 
have access to his in-service records.  However, both 
examination reports of record indicate that the claims folder 
had been reviewed.  While it is true that the service medical 
records here do not include the x-rays themselves, reports of 
radiographic interpretation are present.  Therefore, the 
evidence available to the VA examiners was sufficient to 
enable them to formulate an opinion of etiology.  Indeed, 
because the claims file was reviewed by the examiners in 
September 2002 and February 2005, and because objective 
evaluations were performed, the opinions rendered on those 
occasions are highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.  

The Board acknowledges the veteran's receipt of the CIB, 
which is indicative of participation in combat with the 
enemy.  In this regard, 38 U.S.C.A. § 1154(b) (West 2002), 
provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service ."  However, the United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Put differently, 38 U.S.C.A. § 1154(b) 
does not establish service connection for a combat veteran.  
Rather, it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

In the present case, there is no dispute that the veteran 
sustained injuries to his back and left knee during service.  
However, the competent evidence does not tend to establish 
that such injuries resulted in chronic disability to which 
his current diagnoses are causally related.  Because the 
causal relationship cannot be presumptively established under 
38 U.S.C.A. § 1154(b), a grant of service connection is not 
appropriate here on such basis.  

In conclusion, the evidence of record fails to establish that 
any current back or left knee disability was incurred in 
service or became manifest to a degree of 10 percent or more 
within one year of discharge from active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a November 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the laws 
pertaining to disability evaluations or effective dates.  
However, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
affiliated with the claims folder.  Furthermore, various lay 
statements from friends and acquaintances are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a September 2006 hearing before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a back injury is denied.

Service connection for a left knee disability is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


